                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0187-JCC
10                             Plaintiff,                    ORDER
11          v.

12   GEINLY DIAZ-DIAZ et al.,

13                             Defendants.
14

15          This matter comes before the Court on Defendant Geinly Diaz-Diaz and the
16   Government’s stipulated motion to continue the trial date (Dkt. No. 54). Defendant Diaz-Diaz
17   has filed a speedy trial waiver up to and including June 30, 2020. (Dkt. No. 53.)
18          Having considered the motion, the speedy trial waiver, and the relevant record, the Court
19   hereby FINDS that:
20      1. Taking into account the exercise of due diligence, a failure to grant a continuance would
21          deny defense counsel the reasonable time necessary for effective preparation, due to
22          counsel’s need for more time to review the evidence, consider possible defenses, and
23          gather evidence material to the defense as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
24      2. Failure to grant a continuance would likely result in a miscarriage of justice as set forth in
25          18 U.S.C. § 3161(h)(7)(B)(i);
26      3. The additional time requested is a reasonable period of delay, as defense counsel has


     ORDER
     CR19-0187-JCC
     PAGE - 1
 1           requested more time to prepare for trial, to investigate the matter, to gather evidence

 2           material to the defense, and to consider possible defenses;

 3      4. The ends of justice will best be served by a continuance, and the ends of justice outweigh

 4           the best interests of the public and Defendant in any speedier trial as set forth in 18

 5           U.S.C. § 3161(h)(7)(A); and

 6      5. The additional time requested between the current trial date of March 16, 2020, and the

 7           new trial date is necessary to provide defense counsel time to prepare for trial considering

 8           counsel’s schedule and all of the facts set forth above.
 9           For the foregoing reasons, Defendant Diaz-Diaz and the Government’s motion to
10   continue the trial date and pretrial motions deadline (Dkt. No. 54) is GRANTED. The trial date is
11   hereby CONTINUED from March 16, 2020, to June 1, 2020, at 9:30 a.m. The time between the
12   date this order is issued and the new trial date is excludable time under the Speedy Trial Act,
13   pursuant to 18 U.S.C. § 3161(h)(7)(A). Any pretrial motions shall be filed no later than April 24,
14   2020.
15           DATED this 26th day of February 2020.




                                                            A
16

17

18
                                                            John C. Coughenour
19                                                          UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     CR19-0187-JCC
     PAGE - 2
